 1    KEKER, VAN NEST & PETERS LLP               DINOVO PRICE LLP
      DAVID J. SILBERT (173128)                  ANDREW G. DINOVO (admitted pro hac vice)
 2    dsilbert@keker.com                         adinovo@dinovoprice.com
 3    SHARIF E. JACOB (257546)                   7000 N. MoPac Expressway, Suite 350
      sjacob@keker.com                           Austin, Texas 78731
 4    PHILIP J. TASSIN (287787)                  Telephone: (512) 539-2626
      ptassin@keker.com                          Facsimile: (512) 539-2627
 5    633 Battery Street
      San Francisco, CA 94111-1809               NIELSEN PATENTS
 6    Telephone: (415) 391-5400                  Steven Nielsen (133864)
 7    Facsimile: (415) 397-7188                  steve@nielsenpatents.com
                                                 1000 Larkspur Landing Circle, Suite 21
 8    Attorneys for Defendant                    Larkspur, CA 94939-1743
      TWITTER, INC.                              Telephone: (415) 272-8210
 9
                                                 Attorneys for Plaintiff
10                                               SOFTWARE RIGHTS ARCHIVE, LLC
11                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14 SOFTWARE RIGHTS ARCHIVES, LLC,                   Case No. 4:12-cv-03972-HSG

15                     Plaintiff,
                                                    ORDER RE JOINT MOTION TO
16         v.                                       CONTINUE STAY OF ALL PENDING
                                                    DEADLINES BETWEEN PLAINTIFF
17 TWITTER, INC.                                    SOFTWARE RIGHTS ARCHIVE,
                                                    LLC AND DEFENDANT TWITTER,
18                     Defendant.                   INC.

19                                                  Judge: Hon. Haywood S. Gilliam, Jr.

20

21

22

23

24

25

26

27

28
                ORDER RE JOINT MOTION TO CONTINUE STAY OF DEADLINES BETWEEN SRA AND
                                              TWITTER
                                      CASE NO. 4:12-CV-03972 HSG
     1353048
 1             The Court, having considered Plaintiff Software Rights Archive, LLC (“SRA”)’s and

 2   Defendant Twitter, Inc. (“Twitter”)’s joint motion to continue the stay of all deadlines between
 3
     SRA and Twitter for thirty (30) days, hereby grants the motion:
 4
               All deadlines between SRA and Twitter are hereby stayed for thirty (30) days.
 5

 6

 7
               Dated: October 25, 2019
 8                                                          Hon. Haywood S. Gilliam, Jr.
                                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
                 ORDER RE JOINT MOTION TO CONTINUE STAY OF DEADLINES BETWEEN SRA AND
                                                 TWITTER
                                        Case No. 4:12-CV-03972 HSG
     1353048
